DETAILED ACTION
The amendment and RCE filed on 09/07/2021 has been entered and fully considered. Claim 28 is canceled. Claims 27 and 29-43 are pending, of which claims 27 is amended, and claim 42-43 are newly added.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27 and 29-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwamborn et al. (Intern. J. Mol. Med., 2007, IDS) (Schwamborn).
Regarding claim 27, Schwamborn teaches a method for the histological classification of a subarea of a tissue section (page 156,par 4), comprising acquisition of a mass spectrometric image  (page 156, par 5-7, Fig. 2C-2D) and a light-optical image of the tissue section in a first step (page 156, par 4, Fig. 1, 2A-2B), 
wherein the tissue section is prepared with a matrix substance for ionization by matrix-assisted laser desorption for acquiring the mass spectrometric image (page 156, 5-7) and 
wherein the matrix substance is removed after acquiring the mass spectrometric image and before acquiring the optical image (page 156, par 4), and
wherein the light-optical image (Fig. 2A-2B) has a higher spatial resolution than the mass spectrometric image (page 156, par 4, Fig. 2C-2D), characterized in that 
in a second step, the subarea is selected in the mass spectrometric image and a section of the light-optical image is enlarged (the inserts in Fig. 2A-2B) which contains 
In Schwamborn, the mass spectra image (Fig. 2C-2D) provides information of the distribution protein in the region of interest, while the optical image (Fig. 2A-2B) provides information of tissue structure in the same region of interest. The two information are correlated in nature. Schwamborn teaches that “IMS allows for the correlation of MS-driven data with histologic images avoiding microdissection by an elegant manner.” (page 158, par 2). Schwamborn further teaches that “When comparing the class image with H&E images of the very same section, cancerous and noncancerous regions on both images were congruent and easily visible. At first sight this new technique seemed to only confirm a histological-driven diagnosis of malignancies with information of protein expression. With a protein signature however, which is disease specific, a diagnostic tool was created” (page 158, par 3). Here, Schwamborn teaches that the information derived from the light-optical image concerning structures of the subarea of the tissue section is combined with the information of the mass spectra concerning the disease specific protein signature of the same subarea. The mass spectra image not only confirms the diagnoses of the light-optical image, but also provides a new diagnoses tool in disease specific protein signature. Therefore, the quality of histological classification is improved (disease specific diagnose due to protein signature).
Schwamborn does not specifically teaches that where structures of the selected subarea are not spatially resolved in the mass spectrometric image. However, Schwamborn teaches that “The spot raster was set to 200 µm resulting in a good compromise between the resulting file size and spatial resolution power.” (page 156, par 5). 200 micrometer resolution of IMS image is certainly significantly lower than an optical image. The spatially resolved IMS image of Schwamborn has much lower enlarging a section of the optical image which contains the whole or a part of the selected subarea of the IMS image, the selected subarea of the IMS image is not spatially resolved due to the lower resolution of the IMS image. A person skilled in the art would have appreciated that the enlarging provides a detailed view of the optical image of the structure of the selected subarea and corresponding chemical components of the selected subarea from the IMS image as well.
Regarding claim 29, Schwamborn does not specifically teach that wherein the section is enlarged by taking a second optical image. However, it is conventional to take a second optical image of the enlarged section, in order to enhance the resolution of the image of the enlarged section, because the optical image of the enlarged section will have full number of pixels of the camera. 
Regarding claim 30, while Schwamborn does not specifically teach calculating the enlargement from already taken optical image, this is a conventional way of enlarging optical images.
Regarding claim 31, Schwamborn teaches that wherein several sections of the optical image, which all contain the whole or a part of the subarea, are simultaneously or consecutively enlarged, with the location and/or the enlargement of the sections being different (Fig. 2 A-B).
Regarding claim 32-33, the optical image usually has a spatial resolution which is higher than that of the mass spectrometric image. The claimed subject matter depends on the instrumentation used and therefore can be easily adjusted for specific MALDI spectrometer and microscope.
Regarding claim 34-35, it would have been obvious for a routineer in the art to obtain optical information on a single cell or intracellular structures, depending on the instruments used, which were available at the time of filing the instant application.
Regarding claim 36, Schwamborn teaches that wherein the mass spectrometric information consists of a local mass spectrum of the subarea (page 158, par 1).
Regarding claim 37, Schwamborn teaches that wherein the mass spectrometric information consists of differences between a local mass spectrum of the subarea and 
Regarding claim 38, Schwamborn teaches that wherein the mass spectrometric information consists of an assignment of a local mass spectrum of the subarea to a class by a statistical analysis (page 158, par 1).
Regarding claim 39, Schwamborn teaches that wherein the statistical analysis compares the local mass spectrum to mass spectra of other subareas of the tissue section and/or to mass spectra from other data sources (page 156, par 6, 158, par 1).
Regarding claim 40, Schwamborn teaches that wherein optical and mass spectrometric information from several subareas of the tissue section is combined (page 158, par 1).
Regarding claim 41, Schwamborn teaches that wherein the tissue section is stained after the matrix substance has been removed and before the optical image is made (page 156, par 4).
Regarding claim 42, In Schwamborn, the mass spectra image (Fig. 2C-2D) provides information of the distribution protein in the region of interest, while the optical image (Fig. 2A-2B) provides information of tissue structure in the same region of interest. The two information are correlated in nature. Schwanborn teaches that “the two information confirm and cross check each other (page 158, par 2-3). Schwanborn further teaches that “With a protein signature however, which is disease specific, a diagnostic tool was created” (page 158, par 3). Therefore, Schwamborn teaches that “IMS allows for the correlation of MS-driven data with histologic images avoiding microdissection by an elegant manner.” (page 158, par 2). “When comparing the class image with H&E images of the very same section, cancerous and noncancerous regions on both images were congruent and easily visible. At first sight this new technique seemed to only confirm a histological-driven diagnosis of malignancies with information of protein expression. With a protein signature however, which is disease specific, a diagnostic tool was created” (page 158, par 3). Here, Schwamborn teaches that the optical information derived from the optical image concerning structures of the subarea of the tissue section is combined with the mass spectrometric information on the same subarea derived from the mass spectrometric image to the histological classification of 
Regarding claim 43, Schwamborn teaches that wherein the mass spectrometric image is reduced so that only the signal of one single mass or the signals of a few masses or class assignments, which are based on assigning mass spectra of the mass spectrometric image to one or more classes by a statistical analysis, are displayed (Fig. 1, 2C-2D, page 156, par 6).

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
Applicant argues that “Schwamborn is very clearly directed to an evaluation of MS imaging as a tool for diagnosing prostate cancer. Part of this evaluation involves comparing the data collected using MS imaging to an optical image of an H&E-stained tissue section, which is a more conventional approach for making such a diagnosis. Schwamborn does not, however, suggest that MS imaging data and optical data should be combined to obtain a higher quality classification in a single subarea. With the amendments made herein to Claim 1, the claimed invention is even further distanced from the Schwamborn prior art, which provides no suggestion whatsoever of enlarging a subarea of a tissue section to acquire information regarding structures that are unresolved in the MS image and combining the two information sets. In light of the aforementioned amendments, Claim 28 has been canceled. Each of Claims 29-41 depends ultimately from Claim 27, and each is therefore likewise unsuggested by the 
Examiner respectfully disagrees. In Schwamborn, the mass spectra image (Fig. 2C-2D) provides information of the distribution protein in the region of interest, while the optical image (Fig. 2A-2B) provides information of tissue structure in the same region of interest. The two information are correlated in nature. Schwamborn teaches that “IMS allows for the correlation of MS-driven data with histologic images avoiding microdissection by an elegant manner.” (page 158, par 2). Schwamborn further teaches that “When comparing the class image with H&E images of the very same section, cancerous and noncancerous regions on both images were congruent and easily visible. At first sight this new technique seemed to only confirm a histological-driven diagnosis of malignancies with information of protein expression. With a protein signature however, which is disease specific, a diagnostic tool was created” (page 158, par 3). Here, Schwamborn teaches that the information derived from the light-optical image concerning structures of the subarea of the tissue section is combined with the information of the mass spectra concerning the disease specific protein signature of the same subarea. The mass spectra image not only confirms the diagnoses of the light-optical image, but also provides a new diagnoses tool in disease specific protein signature. Therefore, the quality of histological classification is improved (disease specific diagnose due to protein signature).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797